         Case 1:19-cv-03377-LAP Document 297 Filed 05/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



VIRGINIA L. GIUFFRE,

        Plaintiff / Counterclaim Defendant,

   v.                                           Case No. 19-cv-03377-LAP

ALAN DERSHOWITZ,                                ORAL ARGUMENT REQUESTED

        Defendant / Counterclaim Plaintiff.


 PROFESSOR ALAN DERSHOWITZ’S MOTION TO COMPEL PRODUCTION OF
CERTAIN ATTORNEY-CLIENT COMMUNICATIONS ON THE BASIS OF WAIVER,
     OR, IN THE ALTERNATIVE, REQUEST FOR ZOLIN EXAMINATION

        For the reasons set forth in the accompanying memorandum of law, Defendant and

Counterclaim Plaintiff Alan Dershowitz (“Professor Dershowitz”) respectfully requests that the

Court: i) rule that Plaintiff and Counterclaim Defendant Virginia Giuffre has waived any

privilege over communications with her then-counsel concerning her accusations against

Professor Dershowitz made in filings in Jane Doe #1 & Jane Doe #2 v. United States, No. 08-

80736-CIV-Marra (S.D. Fla.), the decision to simultaneously assert claims against Leslie

Wexner (privately), and the relationship between those two decisions; and ii) order the

production of all such communications. In the alternative, Professor Dershowitz requests the

Court order those same communications produced to the Court in camera for an examination

pursuant to United States v. Zolin to determine whether the privilege has been negated by the

crime-fraud exception. Professor Dershowitz respectfully requests that the Court hold oral

argument on his Motion.
         Case 1:19-cv-03377-LAP Document 297 Filed 05/04/21 Page 2 of 2




                                        Respectfully submitted,

                                        ALAN DERSHOWITZ,

                                        By his attorneys,


                                        /s/ Howard M. Cooper
                                        Howard M. Cooper (MA BBO # 543842) (pro hac vice)
                                        Christian G. Kiely (MA BBO # 684308) (pro hac vice)
                                        Kristine C. Oren (MA BBO # 705730) (pro hac vice)
                                        TODD & WELD LLP
                                        One Federal Street, 27th Floor
                                        Boston, MA 02110
                                        T: 617-720-2626
                                        hcooper@toddweld.com
                                        ckiely@toddweld.com
                                        koren@toddweld.com

                                        Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
                                        Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                        AIDALA, BERTUNA & KAMINS, P.C.
                                        546 Fifth Avenue, 6th Floor
                                        New York, NY 10036
                                        T: 212-486-0011
                                        iansari@aidalalaw.com
                                        aidalaesq@aidalalaw.com
Dated: May 4, 2021



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing
system, and served to all counsel of record on May 4, 2021.

                                              /s/ Christian G. Kiely
                                              Christian G. Kiely




                                                 2
